Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered October 14, 1983, convicting him of attempted criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant, by his plea of guilty, waived his right to challenge the geographical jurisdiction to prosecute the instant indictment in Queens County (see People v Amato, 101 AD2d 890; People v Ebron, 116 Misc 2d 774). In any event, the facts at bar establish that overt acts occurred within Queens County sufficient to establish a conspiracy to criminally possess stolen property. Accordingly, Queens County’s assertion of jurisdiction in this matter was proper (CPL 20.40, subd 1, par [b]; see, also, People v Botta, 100 AD2d 311).
We also find that defendant, by pleading guilty, forfeited his claim that the Assistant District Attorney’s instructions to the Grand Jury concerning venue were improper (see People v Whitney, 93 AD2d 944).
Furthermore, defendant pleaded guilty to a lesser charge than that contained in the indictment with the understanding that he would receive a term of probation. Under the circumstances, the sentencing court did not abuse its discretion by imposing a sentence of three years’ probation (see People v Kazepis, 101 AD2d 816). O’Connor, J. P., Brown, Lawrence and Fiber, JJ., concur.